             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 1 of 9




 1                                        THE HONORABLE JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10   MARIA DEL CARMEN MARTINEZ-
     PATTERSON,
11

12          Plaintiff,                           Case No.: 2:18-cv-01180

13   v.

14   AT&T SERVICES, INC, a Delaware              ANSWER TO PLAINTIFF’S
     Corporation,                                COMPLAINT FOR DAMAGES
15
            Defendant.
16

17
            Defendant AT&T Services, Inc. (“AT&T”) answers the Plaintiff’s Complaint for
18
     Damages (“Complaint”) of Plaintiff Maria Del Carmen Martinez-Patterson (“Plaintiff”) as
19

20   follows:

21                               I.      NATURE OF THE ACTION

22
            1.      AT&T admits that Plaintiff purports to bring this action under the statutes and
23
     law cited for the damages and relief requested, denies that Plaintiff is entitled to relief under
24
     such statutes and common law, denies that Plaintiff has suffered any violation of her rights,
25
     has any viable claims, or is entitled to any damages or relief whatsoever, denies any
26
     wrongdoing, and denies the remaining allegations contained in Paragraph 1 of the Complaint.
27
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 1                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
                                                                                SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 2 of 9




 1          2.       AT&T admits that Plaintiff purports to bring this action for the damages and

 2   relief alleged, denies that Plaintiff suffered any violation of her rights, has any viable claims,

 3   or is entitled to any damages or relief whatsoever, denies any wrongdoing, and denies the

 4   remaining allegations contained in Paragraph 2 of the Complaint.

 5                           II.   JURISDICTION, VENUE AND PARTIES
 6          3.       Defendant admits that this Court has jurisdiction and otherwise responds that

 7   the allegations contained in Paragraph 3 of the Complaint state a legal conclusion to which no

 8   response is required.

 9          4.       Defendant admits that this Court has jurisdiction and otherwise responds that

10   the allegations contained in Paragraph 4 of the Complaint state a legal conclusion to which no

11   response is required.

12          5.       Defendant admits that venue in this Court is proper and otherwise responds

13   that the allegations contained in Paragraph 5 of the Complaint state a legal conclusion to

14   which no response is required.

15          6.       AT&T is without knowledge or information sufficient to form a belief as to the

16   truth of the allegations contained in Paragraph 6 of the Complaint.

17          7.       AT&T admits the allegations in Paragraph 7 of the Complaint.

18          8.       The allegations contained in Paragraph 8 of the Complaint state a legal

19   conclusion to which no response is required.

20          9.       AT&T admits that Plaintiff alleges that events and omissions giving rise to her

21   claims occurred within King County, Washington and denies it committed any wrongful acts

22   or omissions.

23          10.      The allegations contained in Paragraph 10 of the Complaint state a legal

24   conclusion to which no response is required.

25                                 III.   STATEMENT OF CLAIMS
26          11.      AT&T incorporates by reference its responses to the preceding paragraphs 1

27   through 10 as if fully restated herein.
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 2                                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 3 of 9




 1          12.     AT&T denies the allegations contained in Paragraph 12 of the Complaint.

 2          13.     AT&T denies the allegations contained in Paragraph 13 of the Complaint.

 3          14.     AT&T denies the allegations contained in Paragraph 14 of the Complaint.

 4          15.     AT&T admits that Plaintiff is female and that she self-identified as Hispanic.

 5   AT&T is without knowledge or information sufficient to form a belief as to the truth of the

 6   remaining allegations contained in Paragraph 15 of the Complaint.

 7          16.     AT&T admits that it hired Plaintiff in 2000 as a Database Administrator.

 8          17.     AT&T is without knowledge or information sufficient to form a belief as to the

 9   truth of the allegations contained in Paragraph 17 of the Complaint.

10          18.     AT&T denies the allegations contained in Paragraph 18 of the Complaint.

11          19.     AT&T denies the allegations contained in Paragraph 18 of the Complaint.

12          20.     AT&T admits that in the “Comments” Section of her 2018 Midyear

13   performance review, Plaintiff complained about her leadership rating, states that the terms of

14   her comments on that document speak for themselves, and otherwise denies the allegations

15   contained in Paragraph 20 of the Complaint.

16          21.     AT&T admits that in the “Comments” Section of her 2018 Midyear

17   performance review, Plaintiff complained about her leadership rating, states that the terms of

18   her comments on that document speak for themselves, and otherwise denies the allegations

19   contained in Paragraph 21 of the Complaint.

20          22.     AT&T admits that in the “Comments” Section of her 2018 Midyear

21   performance review, plaintiff complained about her leadership rating, states that the terms of

22   her comments on that document speak for themselves, and otherwise denies the allegations

23   contained in Paragraph 22 of the Complaint.

24          23.     AT&T admits that Plaintiff made certain complaints about alleged

25   discriminatory and retaliatory conduct, and denies the remaining allegations contained in

26   Paragraph 22 of the Complaint.

27          24.     AT&T denies the allegations contained in Paragraph 24 of the Complaint.
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 3                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
                                                                                SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 4 of 9




 1          25.     AT&T admits that Plaintiff complained about her performance review rating,

 2   and . denies the remaining allegations contained in Paragraph 25 of the Complaint.

 3          26.     AT&T admits that Plaintiff informed Defendant that her brother had a serious

 4   medical condition, and denies the remaining allegations contained in Paragraph 26 of the

 5   Complaint.

 6          27.     AT&T is without knowledge or information sufficient to form a belief as to the

 7   truth of the allegations in Paragraph 27 of the Complaint.

 8          28.     AT&T is without knowledge or information sufficient to form a belief as to the

 9   truth of the allegations contained in Paragraph 28 of the Complaint.

10          29.     AT&T denies the allegations contained in Paragraph 29 of the Complaint.

11          30.     AT&T admits the allegations contained in Paragraph 30 of the Complaint.

12          31.     AT&T admits that Plaintiff submitted an online FMLA request form on

13   October 25, 2016. AT&T denies the remaining allegations contained in Paragraph 31 of the

14   Complaint.

15          34.     Defendant’s stated reasons for Plaintiff’s termination are pretext.
16          35.     AT&T denies the allegations contained in Paragraph 35 of the Complaint.
17          36.     AT&T denies the allegations contained in Paragraph 36 of the Complaint.
18          37.     The allegations contained in Paragraph 37 of the Complaint state a legal
19   conclusion to which no response is required.
20          38.     The allegations contained in Paragraph 38 of the Complaint state a legal
21   conclusion to which no response is required and otherwise denies the allegations contained in
22   paragraph 38 of the Complaint.
23          39.     AT&T denies the allegations contained in Paragraph 39 of the Complaint.
24          40.     AT&T denies the allegations contained in Paragraph 40 of the Complaint.
25          41.     AT&T denies the allegations contained in Paragraph 41 of the Complaint.
26          42.     AT&T denies the allegations contained in Paragraph 42 of the Complaint.
27          43.     AT&T denies the allegations contained in Paragraph 43 of the Complaint.
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 4                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
                                                                                SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 5 of 9




 1          44.     AT&T denies the allegations contained in Paragraph 44 of the Complaint.

 2          45.     AT&T denies the allegations contained in Paragraph 45 of the Complaint.

 3                              IV.     RESERVATION OF RIGHTS
 4          46.     Defendant denies that Plaintiff has reserved the right to add, revise, or

 5   withdraw any claims, or add additional parties to the extent that any future attempt by

 6   Plaintiff to add, revise or withdraw claims, or add additional parties does not comply with the

 7   Federal Rules of Civil Procedure or the Local Rules of this Court.

 8                                 V.      PRAYER FOR RELIEF
 9          Responding to the allegations contained in Prayer for Relief, including subsections (A)

10   through (L), AT&T denies that Plaintiff is entitled to any relief whatsoever.

11          47. Defendant denies every allegation of Plaintiff’s Complaint not expressly admitted

12   or otherwise controverted above.
                                               DEFENSES
13

14          AT&T, by its attorneys, states the following Defenses:

15                                         FIRST DEFENSE
16          The Complaint, and each and every cause of action alleged therein, fails to state facts
17   sufficient to constitute a cause of action against AT&T.
18                                        SECOND DEFENSE
19          AT&T denies taking any action toward Plaintiff with discriminatory or retaliatory
20   intent. Regardless of any such alleged wrongful intent, AT&T would have taken the same
21   actions for legitimate, non-discriminatory, and non-retaliatory business reasons.
22                                         THIRD DEFENSE
23          If AT&T employees engaged in any wrongful conduct, which AT&T denies, such
24   employees did so on their own behalf and outside the scope of their employment with AT&T.
25   AT&T has no knowledge of such conduct, nor did it authorize, direct, or have reason to know
26   or suspect that such conduct would or did occur.
27
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 5                                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 6 of 9




 1                                        FOURTH DEFENSE

 2          AT&T is not vicariously liable for the alleged discriminatory or wrongful employment

 3   decisions of alleged managerial agents, because they are contrary to AT&T’s good faith efforts

 4   to comply with the laws prohibiting discrimination.

 5                                          FIFTH DEFENSE

 6          The Complaint is barred, in whole or in part, because AT&T had an effective non-

 7   harassment and non-discrimination policy and reporting procedures in place and exercised

 8   reasonable care to prevent and to correct promptly any discriminatory behavior in the

 9   workplace, and Plaintiff unreasonably failed to use or take advantage of AT&T’s policies and

10   preventative or corrective opportunities, or to otherwise avoid harm.

11                                          SIXTH DEFENSE

12          AT&T has acted in good faith at all times and had reasonable grounds to believe that its

13   conduct did not violate any law or regulation, and in fact it has not willfully violated any law or

14   regulation.

15                                        SEVENTH DEFENSE

16          The Complaint is barred, in whole or in part, because Plaintiff failed to comply with

17   some or all of the prerequisites to the maintenance of a civil action under the Washington Law

18   Against Discrimination (“WLAD”).

19                                          EIGHT DEFENSE

20          Some or all of Plaintiff’s claims may be barred by the doctrines of unclean hands,

21   waiver, and/or estoppel.

22                                          NINTH DEFENSE

23          Plaintiff’s damages, if any, are barred or diminished by reason of Plaintiff’s failure to

24   mitigate those alleged damages.

25                                         TENTH DEFENSE

26          Plaintiff cannot recover punitive or exemplary damages because Plaintiff has failed to

27   plead and cannot establish facts sufficient to support an award of punitive damages.
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 6                                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
             Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 7 of 9




 1                                       ELEVENTH DEFENSE

 2          Plaintiff is not entitled to an award of punitive damages. AT&T implemented and

 3   maintained policies and practices designed and intended to prevent discrimination and

 4   retaliation and it did not engage in any willful, wanton, or malicious conduct.

 5                                       TWELFTH DEFENSE

 6          The Complaint, and each cause of action therein, may be barred in whole or in part by

 7   the doctrine of after-acquired evidence, which limits and reduces Plaintiff’s alleged damages.

 8                                     THIRTEENTH DEFENSE

 9          The Complaint is barred, in whole or in part, by all applicable statutes of limitations.

10                                     FOURTEENTH DEFENSE

11          AT&T denies taking any adverse action toward Plaintiff due to Plaintiff’s request for

12   FMLA leave. AT&T would have taken the same action for legitimate, non-discriminatory and

13   non-retaliatory business reasons regardless of any FMLA request by Plaintiff.

14                                      FIFTEENTH DEFENSE

15          Plaintiff cannot establish any casual connection between her request for FMLA leave

16   and termination of employment.

17          AT&T has insufficient knowledge or information upon which to form a belief as to

18   whether it may have additional, as yet unstated, defenses available, and AT&T reserves the

19   right to assert such additional defenses in the event discovery, investigation, or analysis

20   indicate the need for the additional defenses.

21          By alleging the Defenses set forth above, AT&T intends no alteration of the burden of

22   proof and/or burden of going forward with evidence that otherwise exists with respect to any

23   particular issue at law or in equity.      Furthermore, all such defenses are pleaded in the

24   alternative, and do not constitute an admission of liability or that Plaintiff is entitled to any

25   relief whatsoever.

26

27
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 7                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
                                                                                SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
          Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 8 of 9




 1

 2        DATED this 9th day of October, 2018, at Seattle, Washington.

 3
                                            KILPATRICK TOWNSEND & STOCKTON LLP
 4

 5
                                              By /s/ Gwendolyn C. Payton
 6                                               Gwendolyn C. Payton, WSBA No. 26752
                                                 gpayton@kilpatricktownsend.com
 7                                               Susan W Pangborn (Admitted Pro Hac Vice)
                                                 spangborn@kilpatricktownsend.com
 8                                               Noelle Abastillas (Admitted Pro Hac Vice)
                                                 nabastillas@kilpatricktownsend.com
 9                                               Telephone: (206) 626-7713
                                                 Facsimile: (206) 260-8946
10
                                              Counsel for Defendant AT&T SERVICES, INC
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ANSWER TO PLAINTIFF’S COMPLAINT
     FOR DAMAGES - 8                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                    1420 FIFTH AVENUE, SUITE 3700
                                                                          SEATTLE, WA 98101
                                                                   (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01180-RSM Document 13 Filed 10/09/18 Page 9 of 9




 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on the 9th day of October, 2018, I electronically filed the

 3   foregoing ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES with the Clerk of

 4   the Court using the CM/ECF system which sent notification of such filing to the following:

 5       Charlotte Sanders
         BLANKENSHIP LAW FIRM PS
 6       1000 2ND AVENUE SUITE 3250
         SEATTLE, WA 98104
 7       206-343-2700
         Email: csanders@blankenshiplawfirm.com
 8
 9       Scott Crispin Greco Blankenship
         THE BLANKENSHIP LAW FIRM
10       1000 SECOND AVENUE
         STE 3250
11       SEATTLE, WA 98104
         206-343-2700
12       Email: sblankenship@blankenshiplawfirm.com
13

14

15          DATED this 9th day of October, 2018.

16                                               Kilpatrick Townsend & Stockton LLP
17                                               By:/s/ Gwendolyn C. Payton
                                                    Gwendolyn C. Payton, WSBA #26752
18                                               Counsel for Defendant AT&T SERVICES, INC
19

20

21

22

23

24

25

26

27
     CERTIFICATE OF SERVICE - 9                                    KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
                                                                               SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
